O.n Motions for Rehearing
While we stated in our original opinion: “We think that Mr. Cullinan intended to create a trust which would last for as long as the law would permit, plus restrictions whose duration would not be limited by the rule against perpetuities”, it would be more accurate to state: We think that Mr. Cullinan intended to create a trust whose duration was within the limits prescribed by the rule against perpetuities and also restrictions whose duration would not be so limited.
The motions for rehearing are overruled.